Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 12/05/2022 has been considered.
Claims 1-13 are pending in this application and an action on the merits follows.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al. (U.S. Patent Publication No. 2019/0107548), in view of Fritchie et al. (U.S. Patent Publication No. 2016/0161516).

Regarding claims 1, 12-13, Bohnsack teaches a system for sharing consumable reagent items in a laboratory management system, the system for sharing comprising: a middleware software component controlled by a processor, (All test results and adjustment cycles are recorded and stored by the Software platform, and are available for performance-analytical processes as well as direct reporting and correlation to experimental or assay results. A handheld smart pipette continuously monitors its performance and adjusts dispensing parameters accordingly, so that it always performs within specified tolerances, [79].. The software acquires and aggregates data from most any source to support the ownership, service and usage of all types of liquid-handling devices. The software includes a database for management of the inventory of devices based on machine-readable technology such as bar codes and radio frequency identification (RFID) tags, [87-90]);
a plurality of instruments operatively coupled to the middleware software component by at least one communications network; a consumables database operatively coupled to the middleware software component; (updating a database of information including information associated with an inventory of new and used liquid handlers, [34, 77, 89], 
a selected consumable reagent item configured to be removably installed in a first selected instrument of the plurality of instruments, the selected consumable reagent item used by the first selected instrument to perform tests specified by the laboratory management system, the first selected instrument configured to update status and usage information regarding the selected consumable reagent item; (the Best Practices submodule enables the user to select and view or select and edit information regarding optimal pipette and ALHS configurations, components and usage, [38], Usage of tips and calibration reagent is monitored in real-time and restocked as needed, [108]. updating a database of information including information associated with an inventory of new and used liquid handlers, [34]), the status and usage information includes an identity of the consumable reagent item [331], number of total tests corresponding to the consumable reagent item and the number of tests remaining in the consumable reagent item [48],
the processor configured to store the update status and usage information in the consumables database corresponding to the consumable reagent item; and wherein the consumables database is accessible and sharable by the plurality of instruments, (transmitting and receiving information to and from the one or more liquid handlers and the database associated with operation of the one or more liquid handlers, [34-35];
Bohnsack substantially discloses the claimed invention, however, does not explicitly disclose the limitations as disclosed by Fritchie, such as the first selected instrument partially depleting the selected consumable reagent item, forming a partially depleted selected consumable reagent item; consumable reagent item removably manually installed in the first instrument and the partially depleted selectable consumable reagent item is manually moved from the fist to the second instrument, such that the second selected instrument of the plurality of instruments performs tests using the partially depleted selected consumable reagent item, based on the corresponding updated status and usage information, (manage inventories of reagents and consumable reagent items with data that can be encoded on a radio frequency identification tag. For example, if a partially used reagent container is moved to a new system, that system can determine how many assays remain in the container, when the container was opened, and temperature tracking data for reagent shipping and storage, by reading the data that is stored on a radio frequency identification tag. [12, 142], manual retrieval and transport of reagents), [71, 88], The processing includes handling of the samples, moving the samples from a clinical analyzer to other components of the system, and storing of the samples); 
wherein the updated status and usage information includes a shelf-life expiration of the consumable reagent item and a remaining lifetime of the consumable reagent item since initial opening of the consumable reagent item (expiration data and opening time, [13, 138]). 
Bohnsack teaches module 240 operable by the computing system 100 and configured through programming to enable liquid handler to liquid handler exchanges, most suitable tip determination and scale-up assistance. The inventory management module 210 includes a physical asset tracking and utilization submodule 250 and a reagents and consumables submodule [32], the system 200 optionally provides Method Development including Method Transfer between instruments of the same type and between manual and automated liquid delivery devices, [33].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method as disclosed by Bohnsack to include the system as taught by Fritchie in order to manage inventories of reagents for a laboratory automation system, (Fritchie, [0002]).

Regarding claims 2-3, 5-6, Bohnsack teaches the consumable reagent item is a reagent kit or reagent pack, [7, 32], consumables database is part of the middleware software component, [34, 77, 87-90], quality control information relating to the consumable reagent item, and calibration information relating to the consumable reagent item, [85, 88], the status and usage information change dynamically over time as the selected instrument conducts tests, [38, 87, 146, 23-24]. Examiner Notes: Claim 5 repeats some limitations claim 1 which have already been addressed above.

Regarding claim 4, Bohnsack teaches cloud-based database separate and apart from software, [276].

Regarding claim 7, Bohnsack teaches the plurality of instruments are operatively coupled to the middleware software component by an HL7 or an ASTM communication network, ASTM, [47].

Regarding claim 8, Bohnsack teaches ASTM communication networks and legacy instruments, [47].

Regarding claim 9, Bohnsack teaches instrument of the plurality of instruments is operatively coupled to the middleware software component by a communication network using a custom network protocol, [90].

Regarding claim 10, Bohnsack teaches processor stores the status and usage information regarding the consumable reagent item in the consumables database via the communication network using the custom network protocol, [90].  

Regarding claim 11, Fritchie teaches partially depleted consumable reagent item is manually removed from a first instrument and installed on a second instrument and wherein the second instrument obtains corresponding status and usage information regarding the partially depleted consumable reagent item from the consumables database, and performs further tests using the partially used consumable reagent item, [12, 142].

Response to Arguments
Applicant’s arguments but are moot because the new ground of rejection does not rely on Fritchie reference applied in the prior rejection of record.
Examiner notes that the term instrument is broad and not limited in a technical sense. Fritchie defines the term system in a way that includes instruments and discloses the use of reagents in instruments such as clinical analyzers including loading and unloading reagents ([140]) and from this information is intended for the further use of partially used reagent container in a new system which implies a different instrument such as analyzer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627